Citation Nr: 0330985	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  99-01 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 60 percent disabling. 

2.  Entitlement to an increased rating for calluses on the 
first and fifth metatarsals of the right foot, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from October 1979 to 
August 1988.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which confirmed and continued a 
20 percent rating for a low back disorder and a 10 percent 
rating for calluses on the first and fifth metatarsals of 
the right foot.  More recently, however, in a September 2001 
decision, the RO increased the rating for the low back 
disorder from 20 to 60 percent, retroactively effective from 
June 16, 1997.

In statements submitted in March 2002 and more recently in 
October 2003, the veteran's representative continued to list 
the claim for a higher rating for the low back disorder as 
being appealed, while at the same time acknowledging the RO 
had increased the rating for this condition to 60 percent.  
Since 60 percent is not the maximum benefit available under 
the law, this claim is still before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


REMAND

I.  Entitlement to a Rating Higher than 60 Percent for the 
Low Back Disorder

The veteran's low back disability is currently evaluated as 
60 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, for Intervertebral Disc Syndrome (IVDS).  VA 
revised the criteria for rating this condition during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided that a maximum 60 percent 
rating was warranted for the IVDS if it was pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

Under the new criteria of Code 5293, the IVDS is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A maximum 60 percent 
rating is warranted when there are incapacitating episodes 
having a total duration of at least six weeks during the 
past 12 months.  Note 1 provides that, for the purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that, when evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or 
codes.  Note 3 provides that, if intervertebral disc 
syndrome is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation 
for that segment.  67 Fed. Reg. 54345 (2002).  

Other even more recent regulatory changes, which became 
effective on September 26, 2003, also affect the way IVDS is 
evaluated.  The applicable diagnostic code (5293) has been 
renumbered as 5243, but it did not undergo any substantive 
changes, itself; however, a general rating formula for 
diseases and injuries of the spine was added that is 
applicable to diagnostic codes 5235 to 5243.

Where, as here, the governing law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); see also Dudnick v. Brown, 10 Vet. App. 79, 80 
(1997).

VA's General Counsel also has held that, where a law or 
regulation changes during the pendency of a claim for an 
increased rating, VA should first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for VA to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) 
(West 2002) can be no earlier than the effective date of the 
change.  VAOPGCPREC 3-2000 (Apr. 10, 2000); See, too, 
38 C.F.R. § 3.114 (2003).  

The veteran has not been informed of the September 2002 
changes in the rating criteria for evaluating the severity 
of his low back disability.  He also has not been apprised 
of the more recent September 2003 changes in the general 
rating formula for diseases and injuries of the spine, such 
as IVDS.  And, as well, the RO has not had an opportunity to 
rate his low back disability under these new criteria.  As 
such, a remand is required.  DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).  

Records also show the veteran's low back disability is rated 
under DC 5285.  Under this code, a 100 percent schedular 
rating is assignable if there is evidence of residuals of a 
fracture of the vertebra with cord involvement, or if he is 
bedridden, or if he requires long leg braces.  Also, if he 
has complete bony fixation of his spine (i.e., ankylosis) at 
an unfavorable angle, with marked deformity and involvement 
of major joints (Marie-Strumpell type), or without other 
joint involvement (Bechterew type), he can receive a 100 
percent rating under DC 5286.  In addition, 38 C.F.R. 
§ 3.321(b)(1) provides that, where the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected low back disorder, then an 
extraschedular evaluation will be assigned.  

Furthermore, since the veteran's claim must be remanded, and 
he has not been given a VA examination of his low back in 
several years-since June 1999, the RO should schedule him 
for an evaluation determine the current severity of his 
low back disorder.  38 U.S.C.A. § 5103A(d) (West 2002).  



II.  Entitlement to a Rating Higher than 10 Percent for the 
Right Foot Disorder

The veteran's right foot disorder is currently evaluated as 
10 percent disabling by analogy under Diagnostic Codes 7819-
5279.  Diagnostic Code 5279 provides the rating criteria for 
evaluation of anterior metatarsalgia (Morton's disease).  
Whether unilateral or bilateral, a 10 percent rating is 
warranted under this code.  And this is the maximum 
schedular rating under this code.  Another potentially 
applicable code, however, is DC 5284-which provides an 
alternative basis for rating residuals of foot injuries.  
Under this code, a moderate foot injury warrants a 10 
percent rating.  A moderately severe foot injury warrants a 
20 percent rating, a severe foot injury a 30 percent rating, 
and a 40 percent rating will be assigned for actual loss of 
use of the foot.  

A review of the record reflects that the most recent VA 
examination of the veteran's feet was several years ago, in 
December 1997.  The Board is not required, pursuant to its 
duty to assist, to remand solely due to the passage of time 
since the preparation of an otherwise adequate examination 
report.  But an exception exists to the extent that a 
veteran asserts that his disability has undergone an 
increase in severity since the time of the last examination.  
VA O.G.C. Prec. Op. No. 11-95 (Apr. 7, 1995).  In this case, 
the veteran has so asserted, and his claim for a higher 
rating will be remanded to the RO for this development.  See 
also Caffrey v. Brown, 6 Vet. App. 377 (1995) (VA is 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board further finds that the December 1997 VA 
examination did not provide enough information to rate the 
veteran's right foot disability under DC 5284.  
An X-ray was not taken of his right foot during that 
evaluation.  However, subsequent outpatient treatment 
reports indicate that X-rays of his feet in December 1998 
revealed mild degenerative joint disease of the first 
metatarsophalangeal joints, bilaterally.  He says his right 
foot disability causes daily pain resulting in loss of work-
time and wages.  A medical opinion is needed both to 
determine the current severity of his right foot calluses 
and to ascertain whether the degenerative joint disease is 
also related to his military service or, instead, 
other factors.

Additionally, in VAOPGCPREC 9-98 dated August 14, 1998, VA's 
General Counsel pointed out that some foot disorders rated 
under DC 5284 may affect range of motion and, thus, warrant 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
So a medical opinion is needed concerning this, as well.

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Thus, to ensure that VA has fully met its duty to assist the 
veteran in developing the evidence pertinent to his claims, 
and to ensure full compliance with due process notice 
requirements, etc., this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his low back 
disorder and for the calluses on 
the first and fifth metatarsals of his 
right foot.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If the RO cannot obtain any of 
the medical records indicated by the 
veteran, it should follow the proper 
procedures under the VCAA.  

3.  Schedule the veteran for VA 
orthopedic and neurological examinations 
to obtain medical opinions concerning 
the severity of his service-connected 
low back and right foot disorders.  Give 
the examiners access to his claims file, 
including a copy of this remand, for a 
review of his pertinent medical history.

Responses to the following questions are 
requested from the orthopedic examiner:

(a) Describe the current state of the 
veteran's lumbar spine and right foot, 
including the presence or absence of 
ankylosis.  If ankylosis is present 
state the degree thereof and whether it 
is at a favorable or unfavorable angle.  

(b) Undertake range of motion studies of 
the lumbar spine, noting measurements 
for forward flexion, extension, lateral 
flexion, and rotation, and whether any 
limitation of motion is severe, 
moderate, or slight in degree.  

(c) Ascertain whether either the lumbar 
spine or the right foot (or both) 
exhibits weakened movement, 
premature/excess fatigability or 
incoordination attributable to the 
service-connected disability.  
If feasible, any determination should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due 
to any pain, weakened movement, 
premature/excess fatigability or 
incoordination.  

(d) Indicate whether there are objective 
signs of pain of the lumbar spine and/or 
right foot, and whether such pain, if 
any, could significantly limit 
functional ability during flare-ups or 
when the affected part is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

Responses to the following questions are 
requested from the neurological 
examiner:

(a) Describe any and all neurological 
manifestations specifically attributable 
to the service-connected low back 
disability.  

(b) Does the veteran experience 
recurring attacks of intervertebral disc 
syndrome?  If so, how often?  Is there 
only little intermittent relief?  Also, 
indicate whether he has persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief.

(c) Quantify the number of weeks of 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to the 
intervertebral disc syndrome requiring 
bed rest prescribed by a physician and 
treatment by a physician) over the prior 
12 months.

4.  The veteran should also be scheduled 
for a VA podiatry examination to 
determine the severity of his right foot 
disability.  In connection with the 
evaluation, the examiner should review 
the veteran's claims file, including a 
copy of this remand.  The examiner 
should comment on the nature and extent 
of any disorder and describe all current 
foot pathology, including arthritis.  Is 
the arthritis related to the veteran's 
service in the military, including the 
calluses already service connected?  
Does he experience pain, any limitation 
of motion, instability, pronation, spasm 
on manipulation, plantar tenderness, 
marked inward displacement, weakness, 
interference with gait, balance or 
propulsion, pain and/or swelling on use?  
If so, to what extent?  And does he need 
or use special orthotic shoe inserts, 
etc?

5.  Review the claims folder and ensure 
that all of the requested development 
has been completed.  This includes 
responses to the questions posed to the 
VA examiners.  If not, take corrective 
action.  38 C.F.R. § 4.2 (2002); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).  



6.  Then readjudicate the veteran's 
claims in light of any additional 
evidenced obtained.  And with respect to 
his claim for an increased rating for 
his low back disability, consideration 
should be given to both the old and new 
criteria for rating intervertebral disc 
syndrome (IVDS).  The RO also must 
determine whether this case warrants 
referral for special extra-schedular 
consideration under the provisions of 38 
C.F.R. § 3.321(b)(1).

7.  If benefits are not granted to the 
veteran's satisfaction, send him and his 
representative a Supplemental Statement 
of the Case (SSOC).  It must apprise 
them of the revised rating criteria 
applicable to intervertebral disc 
syndrome, which became effective on 
September 23, 2002, and the new general 
rating formula for disease and injuries 
of the spine that became effective on 
September 26, 2003.  Give them an 
opportunity to submit additional 
evidence and/or argument in response.  

The case then should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action 
is required of the veteran until he receives further notice.  
By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case.  The purposes of this REMAND are to further develop 
the record and to accord the veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




